SCHILLER, Judge,
dissenting.
Since Eve gave an apple to Adam misunderstandings about gifts have existed. Today, in the interest of simplicity, we have held there are no such misunderstandings concerning engagement rings: they are no longer freely given expressions of love and affection, they are trophies that must be earned. Here, the testimony of both parties establishes that appellee was at all times ready, willing, and able to fulfill her promise to marry appellant1 (and thus fulfill the “condition” that the majority now says was the necessary prerequisite to her entitlement). Why then should plaintiff be permitted not once, but twice, to prevent the fulfillment of that condition and at the same time profit from his actions? What has become of the maxim that one should not profit from one’s wrong? I note that the Pennsylvania cases relied upon by the majority both involved donees who had refused to fulfill the promise to marry, and in one instance the donee had fraudulently induced the offer of marriage.2 In those instances analyzing the situation as one involving the failure to honor expected conditions was undoubtedly correct. However, where as here it is the donor who has prevented the fulfillment of the condition (i.e. the marriage), an examination of his motivation and assessment of fault is both appropriate and fair.3 See Heiman v. Parrish, 262 Kan. 926, 942 P.2d 631, Dissenting Opinion, Marquardt, J., (Kan. 1997).
While looking for the simplest solution to a problem may sometimes make life easier for *565the courts (though I detect no tumult of complaints from trial judges besieged with engagement ring disputes), that does not always accomplish fairness or justice. For example, under the Majority’s rule if, prior to the wedding, an engaged man dies intestate his administrator will be required to demand the ring from the bereaved woman because the alleged conditional gift never ripened into a complete gift: I question whether the majority of people would endorse such a demand. What if the woman loses the ring? Does the man, if he subsequently breaks the engagement, have a cause of action for the value of the ring? If so, we have created the first romantic bailment.
An engagement ring should not be lightly given, and when two people become engaged they are mutually agreeing to prepare for marriage; there should not be a financial reward for one party to call a halt to that preparation.4

.Although after appellant’s attempt to besmirch appellee’s character during the bench trial by alleging scandalous conduct (a claim to which the trial court gave no credence, nor apparently did appellant's own counsel), it appears that with or without the ring appellee is better off.


. See Pavlicic v. Vogtsberger, 390 Pa. 502, 136 A.2d 127 (1957); Ruehling v. Hornung, 98 Pa.Super. 535 (1930).


. I disagree with the majority's contention that examining the donor’s intent for refusing to proceed with the marriage would implicate the Heart Balm Act. See 23 Pa.C.S. § 1902 et seq. Appellant is not seeking damages for an unfulfilled promise of marriage, nor did she initiate any action, rather she is seeking to keep that which she thought was freely given to her.


. The elimination of a fault based analysis may actually provide an incentive for some men not to fulfill their commitment. It is not hard to conceive of a man who needs an infusion of cash tó cast an envious eye on his fiance's finger knowing that he can withdraw his promise with impunity in return for a saleable asset.